Citation Nr: 1515175	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  12-36 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for headaches.

2.  Entitlement to initial ratings in excess of 10 percent prior to June 5, 2004, and in excess of 20 percent from that date, for lumbar spine disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from August 1989 to March 1995.  He also had 3 years, 10 months and 19 days of prior active service.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from November 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran initially filed his claims of service connection for headaches and lumbar spine disability in February 1997.  The November 2008 rating decision assigned effective dates and initial ratings for the service-connected headaches and lumbar spine disability for which service connection was granted in a March 2007 Board decision.  The February 2009 rating decision denied entitlement to TDIU.


FINDINGS OF FACT

1.  For the period from February 13, 1997, to October 31, 2009, the Veteran's service-connected headaches were manifested by prostrating attacks occurring less than once a month.

2.  From November 1, 2009, the Veteran's service-connected headaches have been manifested by frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  From February 13, 1997 to June 4, 2004, the Veteran's service-connected lumbar spine disability was manifested by no more than slight limitation of motion without moderate symptoms compatible with sciatic neuropathy and without muscle spasm on extreme forward bending and loss of unilateral spine motion under the criteria in effect before September 23, 2002; the lumbar spine disability was manifested by slight limitation of motion without moderate symptoms compatible with sciatic neuropathy, or neurological manifestations or incapacitating episodes of at least two weeks, but less than four weeks, and without muscle spasm on extreme forward bending and loss of unilateral spine motion under the criteria in effect before and on September 23, 2002; the lumbar spine disability was manifested by slight limitation of motion without moderate symptoms compatible with sciatic neuropathy and without muscle spasm on extreme forward bending and loss of unilateral spine motion and without neurological manifestations or incapacitating episodes of at least two weeks, but less than four weeks, and without muscle spasm on extreme forward bending and loss of unilateral spine motion, and forward flexion was greater than 60 degrees, and without muscle spasm with abnormal gait or abnormal spinal contour, or objective neurological abnormality under the criteria in effect before or on September 23, 2002 and the criteria in effect from September 26, 2003.

4.  From June 5, 2004, the Veteran's service-connected lumbar spine disability has been manifested by moderate limitation of motion without severe symptoms compatible with sciatic neuropathy and without severe lumbosacral strain under the criteria in effect before September 23, 2002; the lumbar spine disability has been manifested by moderate limitation of motion without severe symptoms compatible with sciatic neuropathy and without severe lumbosacral strain; and without neurological manifestations or incapacitating episodes of at least four weeks, but less than six weeks, under the criteria in effect before and on September 23, 2002; the lumbar spine disability has been manifested by moderate limitation of motion without severe symptoms compatible with sciatic neuropathy and without severe lumbosacral strain; and without neurological manifestations or incapacitating episodes of at least four weeks, but less than six weeks; and forward flexion was greater than 30 degrees, and without objective neurological abnormality under the criteria in effect before or on September 23, 2002 and the criteria in effect from September 26, 2003.

5.  Since November 1, 2009, due to his service-connected disabilities, the Veteran has been unable to obtain or retain substantially gainful employment.



CONCLUSIONS OF LAW

1.  For the period from February 13, 1997, to October 31, 2009, the criteria for an initial rating in excess of 30 percent for the Veteran's headaches were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014). 

2.  For the period from November 1, 2009, the criteria for a 50 percent disability evaluation, and no higher, for the Veteran's headache have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

3.  The criteria for initial ratings in excess of 10 percent prior to June 5, 2004, and in excess of 20 percent from June 5, 2004, for lumbar spine degenerative joint disease and degenerative disc disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a including Diagnostic Codes 5010, 5292, 5293, 5295 (as in effect prior to September 23, 2002); Diagnostic Code 5293 (as in effect from September 23, 2002 through September 25, 2003), Diagnostic Codes 5237, 5243 (as in effect from September 26, 2003). 

4.  The criteria for entitlement to TDIU from November 1, 2009 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeal of the headaches and lumbar spine rating issues arise from a disagreement with the initially assigned disability ratings after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

With respect to the TDIU issue, a standard letter dated in January 2009 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided VA examinations in April 1998, April 2002, September 2003, May 2004, June 2004, and July 2012.  The examinations are sufficient evidence for deciding the claims.  Their reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

A. Initial Ratings

General Legal Framework

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Headaches

Diagnostic Code 8100 (migraine) is the diagnostic code most applicable to the Veteran's service-connected headaches.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  This diagnostic code has not been revised since February 13, 1997, the effective date of the grant of service connection for migraine headaches.

Under this diagnostic code, the current 30 percent evaluation is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The rating criteria do not define "prostrating."  According to Stedman's Medical Dictionary at 1461 (27th ed. 2000), "prostration" is defined as "a marked loss of strength, as in exhaustion."

On VA examination in April 1998, the Veteran reported headaches twice per week.  He described these as throbbing and lasting up to two days.  They were not always relieved with rest in a dark quiet room and occurred at any time in the morning or in the evening.  At times the headaches were associated with nausea and vomiting.  The Veteran reported that, at times, he had to leave work early or not work at all.  If the headache was not that severe, he could work but with some discomfort.  He stated that the headaches were worsened with noise and some light; he denied any aura.  The diagnosis was vascular headaches without aura.

On VA examination in April 2002, the Veteran reported averaging two to three headaches per month, not preceded by an aura.  They were posterior, bilateral, throbbing, and occasionally unilateral and throbbing.  Photophobia and sonophobia were typical.  The Veteran had occasional nausea.  He was noted to be working for the Post Office.  He reported having to call in sick two to three times per month because of headaches.  The impression was migraine without aura two to three times per month poorly controlled.  

On VA neurological examination in September 2003, the Veteran reported that his headaches seemed to be getting worse lately.  He described a throbbing and pounding beginning in one side of the head, most frequently on the right side and sometimes on the left side.  This was associated with nausea, photophobia, and phonophobia.  The Veteran denied any weakness, numbness, or double vision.  He was taking Imitrex with mild control of the symptoms.  According to the Veteran, when he had pain he lost two or three days of work.

On a magnetic resonance imaging (MRI) examination of the brain in November 2003, the ventricular system and cerebral sulci were unremarkable.  There was no evidence of ischemic infarcts, parenchyma, or extraaxial bleedings.  The visualized cranial nerves were unremarkable.  The brain stem and cerebellum did not reveal any significant abnormalities.  A tiny hypointense area in the base of the skull adjacent and inferior to the radio nuclide was consistent with prominent perivascular vessels which is a normal variant.  The impression was of no significant abnormalities demonstrated.  In an addendum, the September 2003 examiner noted that review of MRI showed the MRI of the brain negative.  The assessment was of a minor headache with mild disabling symptoms during the attack.

On VA examination in May 2004, the Veteran described a predominantly right unilateral right parietal pain which radiates to neck and forehead.  He reported occasional associated blurred vision.  The Veteran described the pain as typically averaging 4/10, although three to four times per month he experienced 10 out of 10 pain.  He describes his frequency of headaches presently at 10 out of 30 days which has been fairly typical and describes an average duration of headache lasting eight to 10 hours.  He described associated nausea without vomiting, photophobia, and phonophobia.  He reported that activity probably worsened his headache.   He treated the headaches with Imitrex, which offered occasional relief.  The Veteran reported that he worked in a Post Office and recalled missing perhaps two to three days of work over past year secondary to headaches.  The impression was chronic tension type headaches versus less likely common migraines.  It was the examiner's opinion that the Veteran more likely than not suffered from chronic tension type headaches with occasional intense exacerbations two to three times per month. 

A September 2010 VA neurology consultation noted the Veteran reported headaches, located different places-can be back of head, mid-frontal region or either side of head-and throbbing.  The headaches were associated with nausea, phonophobia, photophobia, and blurry vision.  The headaches occurred two to three times per week and lasted four hours to all day.  The Veteran would lie down 50 percent of the time.  MRI of the brain in March 2010 was noted as normal.  

On VA examination in July 2012, the Veteran reported his headaches usually began with just one side of his head and then progressed to all areas, with nausea but no vomiting.  The headaches required him to lie down for a few hours each time, sometimes lasting into the next day.  He also noted sensitivity to light and sound.  The examiner stated that the Veteran had characteristic prostrating attacks of migraine headache pain more frequently than once per month.  The examiner further endorsed the Veteran as having very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner noted that the Veteran's headaches impacted his ability to work:  he had migraines twice per week requiring him to lie down for a few hours each time and sometimes lasting into the next day; during these times he had to cease all activities.  The examiner stated that the Veteran's current migraine headache condition did not preclude limited duty or sedentary employment not requiring driving, operating machinery, or alertness to hazardous conditions, and allowing for immediate break from work at a moment's notice to lie down and treat his headaches for several hours at least twice per week.

The record indicates that the Veteran worked full time until October 31, 2009.  In September 2010, he reported that the headaches occurred two to three times per week and lasted four hours to all day.  The Veteran would lie down 50 percent of the time.  The July 2012 VA examiner noted very frequent prostrating and prolonged attacks of migraine headache pain that impacted the Veteran's ability to work.  Thus, from November 1, 2009 (the day after the Veteran last worked full time), the record demonstrates a factually ascertainable increase in severity to severe economic inadaptability from the migraines, warranting a 50 percent rating under Diagnostic Code 8100.  

Prior to that date, the criteria for a 50 percent rating were not met.  The record prior to November 1, 2009 showed the Veteran reporting various frequencies of headaches.  These headaches may fairly be characterized as occurring quite often, from every few days to weekly, although not always prostrating.  The September 2003 VA examiner described mild disabling symptoms, and in May 2004 the Veteran reported missing perhaps two to three days of work over the past year secondary to headaches.  Thus, prior to November 1, 2009 there was no showing of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

In sum, from February 13, 1997 to October 31, 2009, the preponderance of the evidence is against a higher rating than 30 percent for service-connected headaches.  However, from November 1, 2009, a 50 percent rating is warranted.  The 50 percent rating is the maximum schedular rating for headaches evaluated as migraine.  Thus, an even higher schedular rating for this time period is not permissible.

Lumbar Spine

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  "Pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id. (quoting 38 C.F.R. § 4.40).

The Board notes that, during the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the rating criteria for evaluating disabilities of the lumbar spine.  Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating intervertebral disc syndrome.  67 Fed. Reg. 54345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  68 Fed. Reg. 51454 (Aug. 27, 2003).  At that time, VA also essentially reiterated the earlier changes to Diagnostic Code 5293 (now reclassified as Diagnostic Code 5243) for intervertebral disc syndrome.

The RO considered all these changes in adjudicating the Veteran's claim, as then applicable.  Therefore, there is no prejudice to the Veteran by this Board decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The current spine rating criteria became effective on September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  The Board notes, however, that the Veteran's rating period started in February 1997.  The current criteria may only be applied prospectively from that date; they cannot be applied to a period prior to their effective date of September 26, 2003.  The old rating criteria, however, may be applied throughout the period of the appeal, if they are deemed more favorable to the Veteran.  See, e.g., Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 2003).  Thus, VA will review the Veteran's appeal under both the prior and current versions of the criteria under the circumstances noted above.

Prior to September 23, 2002, a 10 percent rating was warranted for mild intervertebral disc syndrome.  A 20 percent rating was warranted for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent rating was warranted for severe intervertebral disc syndrome with recurring attacks, with intermittent relief.  A 60 percent rating was warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, the rating criteria for intervertebral disc syndrome were amended to evaluate the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 

Prior to September 26, 2003, the criteria in effect for lumbosacral strain provided for a 10 percent rating for characteristic pain on motion.  A 20 percent rating was warranted where there is evidence of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  The maximum rating of 40 percent was warranted where the symptoms are severe, with listing of the whole spine to the opposite side, positive Goldthwaithe's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-athritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Prior to September 26, 2003, the criteria in effect for limitation of motion in the lumbar spine provided a 10 percent rating for slight limitation of motion of the lumbar spine; a 20 percent rating for moderate limitation of motion of the lumbar spine, and a 40 percent rating for severe limitation of motion of the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5292.  The 40 percent rating is also the maximum available under this diagnostic code.

Effective from September 26, 2003, disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).  Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.

When rating according to the General Formula, any associated objective neurologic abnormalities are rated separately under their respective diagnostic codes.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

On VA examination in April 1998, the Veteran reported back pain on and off.  The pain was localized to the back, with no radiation to the buttocks or legs and no numbness or tingling.  The pain came and went once or twice every two or three weeks.  He had no neurological findings and no loss of bowel or bladder function.  On examination, he was tender over the lumbosacral junction.  There were some paraspinal spasms but no postural abnormalities.  Ranges of motion of the lumbosacral spine were:  Forward flexion 90 degrees; backward extension 30 degrees; left lateral flexion 30 degrees; right lateral flexion 30 degrees; rotation to the left 45 degrees; and rotation to the right 45 degrees.  He could walk on his tiptoes and heels and his hip flexors, quads, hamstrings, ankle dorsi, and plantar flexors were all within normal limits.  Sensory examination was within normal limits.  Reflexes were 2+ in bilateral ankle and patellae.  X-rays of the AP and lateral lumbar spine with cone-down view at L5-S1 revealed a grade 1 spondylolisthesis of L5-51 with high slip angle.  The impression was back pain with x-ray finding of grade 1 spondylolisthesis which may have been chronic; back symptoms consistent with lumbar muscle strain and weakness; no neurological or cord findings.

VA examination in April 2002 revealed no evidence of tenderness in the lumbosacral region.  The Veteran could flex 90 degrees at the waist, touch his toes, and extend to 30 degrees.  Lateral bending and rotation was to 45 degrees bilaterally.  Deep tendon reflex strength testing in the bilateral lower extremities was equal and symmetric as was sensation.  Straight leg raising was negative.  X-rays showed spina bifida occulta lesion at the L5 lamina as well as the proximal sacrum.  The examiner did not see any evidence of any spondylolysis or spondylolisthesis at the L5-S1 area.  

VA examination conducted June 5, 2004 noted persistent complaints of low back pain, approximately once out of the seven days of the week on average.  The Veteran denied any bowel or significant bladder complaints.  He denied any radicular pain to the lower extremities or any weakness to the lower extremities.  On examination, the lumbar spine demonstrated forward flexion of 60 degrees; extension of 30 degrees; lateral bending to the left and to the right of 45 degrees, performed with minimal difficulty; and rotation to the left and to the right at the waist without difficulty to approximately 50 degrees.  The Veteran was able to stand on his toes and his heels with minimal difficulty.  Sensation was intact.  Deep tendon reflexes to the patella as well as the Achilles tendon were 2+ and symmetric.  Straight leg raise in the sitting as well as supine positions were negative for any radicular type pains.  Radiographs demonstrated no significant scoliosis, spondylolisthesis, or spondylosis.  There was congenital spina bifida occulta at the L5 level.  The assessment was low back pain, mild, with congenital spina bifida at the L5 level.

On VA examination in July 2012, the examiner noted flexion to 80 degrees, with painful motion beginning at 60 degrees; extension to 10 degrees, with painful motion beginning at five degrees; right and left lateral flexion to 20 degrees, with painful motion beginning at 10 degrees; and right and left lateral rotation to 30 degrees, with painful motion beginning at 20 degrees.  The ranges of motion were the same after three repetitions.  No pain, fatigue, weakness, or incoordination was noted.  There was bilateral lower lumbar paraspinous muscle tenderness, and guarding and/or muscle spasm was present but did not result in abnormal gait or spinal contour.  Muscle strength testing was normal and there was no muscle atrophy.  Deep tendon reflexes were 2+ and equal in the knees and ankles.  Sensory examination was normal and straight leg raising test was negative.  The Veteran had no radicular pain or signs of radiculopathy.  There were no other neurologic abnormalities.  The examiner stated that the Veteran had intervertebral disc syndrome but had experienced no incapacitating episodes over the past 12 months.  The diagnosis was degenerative joint disease and degenerative disc disease of the lumbar spine.

      From February 13, 1997 to June 4, 2004

The Board finds that for this entire time period, when Diagnostic Code 5295 of the prior criteria is applied, the objective findings on clinical examination show the Veteran manifested at most pain on motion which warranted a 10 percent rating.  The VA examinations in April 1998 and April 2002 did not show evidence of loss of lateral spine motion.  In fact, all ranges of motion were noted to be full.  While some paraspinal muscle spasms were noted on the April 1998 examination, none were present on the April 2002 examination.  Thus, a 20 percent rating is not warranted under Diagnostic Code 5295.

The Board has also considered whether a higher rating was warranted under any other Diagnostic Code for the spine during this period.  The Board finds that for this entire time period, the Veteran's lumbar spine disability did not meet the criteria for a higher rating under Diagnostic Code 5292 of the prior criteria, which rates limitation of motion of the lumbar spine.  See 38 C.F.R. § 4.71a (2002).  In short, the Veteran's range of motion findings discussed above would be equivalent to normal limitation of motion of the lumbar spine.  That is, such findings would not support even a 10 percent rating for the lumbar spine under Diagnostic Code 5292. 

Because there is no showing of vertebral fracture or ankylosis, Diagnostic Codes 5285, 5286 and 5289 are not for application. 

As for whether a higher rating is warranted for IVDS under the pre-amended Diagnostic Code 5293, the evidence does not show moderate disc syndrome with recurring attacks.  First, the Board notes that the Veteran was not clinically diagnosed with IVDS until the July 2012 VA examination (subsequent to this rating period).  Even assuming the Veteran had IVDS during this period, the evidence of record does not reflect that the Veteran had moderate IVDS with recurring attacks.  In fact, there were no complaints or findings of neuropathy or neurological findings in the record prior to June 2004; the Veteran denied radiation of pain, numbness, or tingling on the April 1998 examination, and reflex testing was normal on both examinations.  In light of the foregoing, prior to June 5, 2004, an initial rating in excess of 10 percent is not in order under Diagnostic Code 5293. 

As for whether a higher rating is warranted under the criteria for orthopedic manifestations under the General Rating Formula, for the period after September 26, 2003, considering pain and functional loss due to pain, flexion was noted to be to 90 degrees on both the April 1998 and April 2002 examinations.

These findings do not more nearly approximate or equate to limitation of flexion of the thoracolumbar spine 60 degrees or less.  As limitation of flexion does not more nearly approximate to 60 degrees or less, and there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a rating higher than 10 percent is not warranted under the General Rating Formula. 

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, 8 Vet. App. at 204-7.  Neither VA examination showed any measurable loss of motion, and neither noted any pain on motion, yet the 10 percent rating was apparently assigned for pain on motion.  Thus, the currently assigned 10 percent rating necessarily compensates the Veteran for the extent of functional loss resulting from any such symptoms.  

As for whether a higher rating is warranted for intervertebral disc syndrome under Diagnostic Code 5243 (Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), for the period between September 23, 2002, and June 4, 2004, there is no evidence, either lay or medical, of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 2 weeks but less than 4 weeks during a 12 month period. 

In summary, the Board finds that an evaluation in excess of 10 percent is not warranted from February 13, 1997, to June 4, 2004, for the Veteran's service-connected lumbar spine disability.  As the preponderance of the evidence is against a higher rating during this time period under any of the applicable rating criteria (including prior and amended versions), the benefit-of-the-doubt doctrine is no applicable.

      From June 5, 2004

The November 2008 rating decision on appeal assigned a 20 percent evaluation based on forward flexion of the thoracolumbar spine 60 degrees or less under Diagnostic Code 5237, effective June 5, 2004.  This is the date of the June 2004 VA examination when it was factually ascertainable that an increase in disability occurred based on the facts found.

As to consideration under the prior rating criteria, under Diagnostic Codes 5292 and 5295, for a rating in excess of 20 percent, the disease must show either severe limitation of motion, or severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).  These have not been shown.

The June 2004 VA examination noted forward flexion to 60 degrees, while the July 2012 VA examination noted forward flexion to 80 degrees, with pain noted at 60 degrees.  Such limitation of motion would be characterized as no more than moderate, even with consideration of painful motion and other factors, warranting a 20 percent rating under Diagnostic Code 5292.  

Neither of these examinations demonstrated severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

The only remaining relevant provision under the prior rating criteria for consideration is Diagnostic Code 5293, pertaining to intervertebral disc syndrome. Under that Code section, a 40 percent rating is warranted for severe impairment, with recurring attacks with intermittent relief.

There is no showing of neurological impairment due to severe intervertebral disc syndrome.  The neurological findings on the June 2004 and July 2012 VA examinations were normal, with negative straight leg raising, normal sensation, and normal deep tendon reflexes.  The Veteran had no radicular pain or signs of radiculopathy.  Thus, although the July 2012 examiner diagnosed degenerative disc disease and intervertebral disc syndrome, there are no objective findings of severe intervertebral disc syndrome so as to warrant an increased evaluation of 40 percent under Diagnostic Code 5293. 

Regarding the criteria for orthopedic manifestations under the General Rating Formula, neither the June 2004 nor July 2012 range of motion results warrant an increase from 20 percent to the next higher rating of 40 percent because a 40 percent rating requires forward flexion of the thoracolumbar spine to be 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  This is so even with the consideration of painful motion and other factors.

As for a higher rating under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds that there is no evidence that the Veteran had incapacitating episodes for at least 4 weeks but less than 6 weeks during the past 12 months (or for any 12 month period during the appeals period).  Specifically, the July 2012 examiner noted that the Veteran had experienced no incapacitating episodes in the past 12 months, and the record contains no other evidence of bedrest prescribed by a physician at any time.  Thus, the Board finds that the Veteran does not meet the criteria for a higher rating of 40 percent under Diagnostic Code 5243. 

As to whether additional compensation for neurological impairment is warranted, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  As discussed above, the June 2004 and July 2012 VA examinations found no objective neurological abnormalities, and the Veteran specifically denied radiating pain and bowel or bladder abnormalities.

In summary, the Board finds that an evaluation in excess of 20 percent is not warranted from June 5, 2004, for the Veteran's service-connected lumbar spine disability.  As the preponderance of the evidence is against a higher rating during this time period under any of the applicable rating criteria (including prior and amended versions), the benefit-of-the-doubt doctrine is no applicable.

Extraschedular Ratings

An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran has not described any unusual or exceptional features associated with his migraine headaches and lumbar spine disability, which consist of the respective symptoms (prostrating attacks, painful motion, etc.) as described above.  The rating criteria are adequate to evaluate these disabilities, and referral for consideration of extraschedular rating is not warranted in either case.  The disability picture is not unusual even when the two disabilities are considered in the aggregate.
TDIU

Total disability will be considered to exist when any impairment of mind or body is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service-connected disabilities will be disregarded if the above-stated percentage requirements are met, and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2014).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Veteran submitted applications for increased compensation based on unemployability in November 2009 and June 2012.  On both, he indicated that his service-connected disabilities affected full-time employment on October 31, 2009, and that he last worked full time on October 31, 2009.  The Veteran noted that he had worked as a postal worker from 1996 to October 2009.  He reported having two years of college.  

Based upon the Board's above grant of a 50 percent rating for migraine headaches from November 1, 2009, the Veteran has met the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) from that date, as he has the following service-connected disabilities:  migraine headaches (50 percent); lumbar spine degenerative joint disease and degenerative disc disease (20 percent); tinnitus (10 percent), and eczema (10 percent).  See 38 C.F.R. § 4.25 (2014).

The VA headaches examiner in July 2012 stated that the Veteran's current migraine headache condition did not preclude limited duty or sedentary employment not requiring driving, operating machinery, or alertness to hazardous conditions, and allowing for immediate break from work at a moment's notice to lie down and treat his headaches for several hours at least twice per week.

The July 2012 VA spine examiner stated that the Veteran's service-connected back condition did not preclude limited duty or sedentary employment not requiring lifting or bending, driving or operating machinery, climbing stairs or ladders, physical exertion, prolonged standing/walking, and allowing for change in body position while sitting every 10 to 20 minutes.

The July 2012 VA skin examiner stated that the Veteran's service-connected eczema would limit his employment as he would be required to avoid wearing gloves or working with his hands in a wet environment.

The 50 percent rating assigned for the Veteran's migraine headaches includes a finding that the disability is productive of severe economic inadaptability.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in a state of equipoise on the question of whether the combined effects of the service-connected disabilities would preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board finds that the Veteran is entitled to a TDIU from November 1, 2009, the effective date of the 50 percent rating for migraine headaches, and the day after he stopped working full-time.

The Board has considered whether a TDIU is warranted earlier in the appeal period.  However, the schedular criteria for TDIU were not met prior to November 1, 2009 under 38 C.F.R. § 4.16(a), and there is no basis for consideration of an extra-schedular TDIU prior to that date as the Veteran has reported that he was working full-time until October 31, 2009.  He had substantially gainful employment with the U.S. Postal Service during the rating period prior to that date.  Thus, the preponderance of the evidence is against an even earlier date for a TDIU.




                                                                (ORDER CONTINUED ON NEXT PAGE)










ORDER

An initial rating in excess of 30 percent for migraine headaches prior to November 1, 2009, is denied

An initial rating of 50 percent, but no higher, for migraine headaches from November 1, 2009, is granted, subject to the laws and regulations governing the payment of monetary awards.

Initial ratings in excess of 10 percent prior to June 5, 2004, and in excess of 20 percent from that date, for lumbar spine degenerative joint disease and degenerative disc disease, are denied.

A TDIU from November 1, 2009, and no earlier, is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


